Exhibit 10.32

AMENDED AND RESTATED PERFORMANCE AWARD AGREEMENT

[Full Name of Employee]

[Date]

Dear [First Name]:

Pursuant to the 2006 Cash Incentive Plan (the “Plan”) of Cablevision Systems
Corporation (the “Company”), you were selected by the Compensation Committee of
the Board of Directors to receive a contingent cash award (the “Award”)
effective as of March 10, 2010 (the “Effective Date”), and in connection
therewith the Company and you entered into a Performance Award Agreement, dated
March , 2010 (the “Original Award Agreement”). The Committee (as defined in
Section 10 below), in response to the written request from the Compensation
Committee of the Board of Directors of AMC Networks Inc. (the “AMC Compensation
Committee”), has determined to issue to you this Amended and Restated
Performance Award Agreement (this “Agreement”), which will replace and supersede
the Original Award Agreement.

Capitalized terms used, but not defined, in this Agreement have the meanings
given to them in the Plan. The Award is subject to the terms and conditions set
forth below:

1. Amount and Payment of Award. In accordance with the terms of this Agreement,
the target amount of your contingent Award is $         (the “Target Award”),
which may be increased or decreased to the extent the performance objectives set
forth on Annex 1 hereto (the “Objectives”) have been attained in respect of the
period from January 1, 2012 through December 31, 2012 (the “Performance
Period”). The Award, calculated in accordance with Annex 1 attached hereto, will
become payable to you upon the date on which the Committee ratifies the
performance of AMC Networks Inc. against the Objectives (the “Payment Date”)
based upon the written certification made by the AMC Compensation Committee and
provided to the Committee of the level of achievement of AMC Networks Inc.
against the Objectives provided, that you have remained in the continuous employ
of the Company or one of its Affiliates from the Effective Date through the
Payment Date.

2. Termination of Employment. If, on the Payment Date, you are no longer
employed by the Company or one of its Affiliates for any reason, other than as a
result of your death, then you will automatically forfeit all of your rights and
interest in the Award regardless of whether the Objectives are attained.



--------------------------------------------------------------------------------

3. Death. If, prior to the end of the Performance Period, your employment with
the Company or any of its Affiliates is terminated as a result of your death
then your estate will receive, promptly (and in any event within 30 days)
following the date of such termination, payment of the Target Award prorated for
the number of completed months of your employment during the Performance Period
prior to such termination. If after the end of the Performance Period but prior
to the Payment Date, your employment with the Company or any of its Affiliates
is terminated as a result of your death then your estate will receive on the
Payment Date the Award, if any, to which you would have been entitled on the
Payment Date had your employment not been so terminated.

4. Going Private Transaction or Change in Control.

a. Going Private Transaction. Notwithstanding anything to the contrary contained
in this Agreement, if at any time a Going Private Transaction (as defined below)
occurs and immediately prior to such transaction you are employed by the Company
or one of its Affiliates, the Target Award shall become payable to you whether
or not the Objectives have been attained at the earlier of (i) January 1, 2013,
provided, that you remain in the continuous employ of the Company or one of its
Affiliates from the Effective Date through such date or (ii) the date subsequent
to the Going Private Transaction on which your employment with the Company or
the surviving entity is terminated (A) by the Company or the surviving entity
other than for Cause (as defined below) or (B) by you for Good Reason (as
defined below). Notwithstanding the foregoing, if you become entitled to payment
of the Target Award by virtue of a termination in accordance with (ii)(A) or
(ii)(B) of this Section 4(a) and are determined by the Company to be a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A of the IRC”), the Target Award shall be
paid to you on the earlier of: (i) January 1, 2013, (ii) the date that is six
months from your date of employment termination and (iii) any other date on
which such payment or any portion thereof would be a permissible distribution
under Section 409A of the IRC. In the event of such a determination, the Company
shall promptly following the date of your employment termination set aside such
amount for your benefit in a “rabbi trust” that satisfies the requirements of
Revenue Procedure 92-64, and on a monthly basis shall deposit into such trust
interest in arrears (compounded quarterly at the rate provided below) until such
time as such amount, together with all accrued interest thereon, is paid to you
in full pursuant to the previous sentence); provided, that no payment will be
made to such rabbi trust if it would be contrary to law or cause you to incur
additional tax under Section 409A of the IRC. The initial interest rate shall be
the average of the one-year LIBOR fixed rate equivalent for the ten business
days prior to the date of your employment termination.

b. Change in Control. Notwithstanding anything to the contrary contained in this
Agreement but subject to the subsections of this Section 4(b), if at any time a
Change of Control (as defined below) of the Company occurs and immediately prior
to such transaction you are employed by the Company or one of its Affiliates,
you will be entitled to the payment of the Target Award whether or not the
Objectives have been attained.

 

-2-



--------------------------------------------------------------------------------

i. If the actual Change of Control:

(A) is a permissible distribution event under Section 409A of the IRC or payment
of the Award promptly upon such event is otherwise permissible under
Section 409A of the IRC (including, for the avoidance of doubt, by reason of the
inapplicability of Section 409A of the IRC to the Award), then the Target Award
shall be paid to you by the Company promptly following the Change of Control; or

(B) is not a permissible distribution event under Section 409A of the IRC and
payment of the Award promptly upon such event is not otherwise permissible under
Section 409A of the IRC, then the Target Award shall be paid to you by the
Company (together with interest thereon pursuant to Section 4(b)(ii) below) on
the earliest to occur of:

(1) any subsequent date on which you are no longer employed by the Company or
any of its Affiliates for any reason other than termination of your employment
by one of such entities for Cause (provided that if you are determined by the
Company to be a “specified employee” within the meaning of Section 409A of the
IRC, six months from such date);

(2) any other date on which such payment or any portion thereof would be a
permissible distribution under Section 409A of the IRC; or

(3) January 1, 2013.

ii. Upon any Change of Control, to the extent any amounts are due to be paid to
you at a later date pursuant to Section 4(b)(i)(B) above, the Company shall
promptly following the Change of Control set aside such amount for your benefit
in a “rabbi trust” that satisfies the requirements of Revenue Procedure 92-64,
and on a monthly basis shall deposit into such trust interest in arrears
(compounded quarterly at the rate provided below) until such time as such
amount, together with all accrued interest thereon, is paid to you in full
pursuant to Section 4(b)(i)(B) above); provided, that no payment will be made to
such rabbi trust if it would be contrary to law or cause you to incur additional
tax under Section 409A of the IRC. The initial interest rate shall be the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of the Change of Control and shall adjust annually based on
the average of such rate for the ten business days prior to each anniversary of
the Change of Control.

If and to the extent that any payment under this Section 4 is determined by the
Company to constitute “non-qualified deferred compensation” subject to
Section 409A of the IRC and is payable to you by reason of your termination of
employment, then such payment shall be made to you only upon a “separation from
service” as defined for purposes of Section 409A of the IRC under applicable
regulations.

For purposes of this Agreement, “Cause” means, your (i) commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence or
breach of fiduciary duty against the Company or an Affiliate thereof, or
(ii) commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.

 

-3-



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change of Control” means the acquisition, in a
transaction or a series of related transactions, by any person or group, other
than Charles F. Dolan or members of the immediate family of Charles F. Dolan or
trusts for the benefit of Charles F. Dolan or his immediate family (or an entity
or entities controlled by any of them) or any employee benefit plan sponsored or
maintained by the Company, of (i) the power to direct the management of
substantially all the cable television systems then owned by the Company in the
New York City Metropolitan Area (as defined below) or (ii) after any fiscal year
of the Company in which all the systems referred to in clause (i) above shall
have contributed in the aggregate less than a majority of the net revenues of
the Company and its consolidated subsidiaries, the power to direct the
management of the Company or substantially all its assets. For purposes of this
definition, net revenues shall be determined by the independent accountants of
the Company in accordance with generally accepted accounting principles
consistently applied and certified by such accountants.

For purposes of this Agreement, “Going Private Transaction” means a transaction
involving the purchase of Company securities described in Rule 13e-3 to the
Securities and Exchange Act of 1934.

For purposes of this Agreement, “Good Reason” means: (a) without your express
written consent any reduction in your base salary or bonus potential, or any
material impairment or material adverse change in your working conditions (as
the same may from time to time have been improved or, with your written consent,
otherwise altered, in each case, after the Grant Date) at any time after or
within ninety (90) days prior to the Going Private Transaction including,
without limitation, any material reduction of your other compensation, executive
perquisites or other employee benefits (measured, where applicable, by level or
participation or percentage of award under any plans of the Company), or
material impairment or material adverse change of your level of responsibility,
authority, autonomy or title, or to your scope of duties; (b) any failure by the
Company to comply with any of the provisions of this Agreement, other than an
insubstantial or inadvertent failure remedied by the Company promptly after
receipt of notice thereof given by you; (c) the Company’s requiring you to be
based at any office or location more than thirty-five (35) miles from your
location immediately prior to the Going Private Transaction except for travel
reasonably required in the performance of your responsibilities; or (d) any
failure by the Company to obtain the assumption and agreement to perform this
Agreement by a successor.

For purposes of this Agreement, “New York City Metropolitan Area” means all
locations within the following counties: (i) New York, Richmond, Kings, Queens,
Bronx, Nassau, Suffolk, Westchester, Rockland, Orange, Putnam, Sullivan,
Dutchess, and Ulster in New York State; (ii) Hudson, Bergen, Passaic, Sussex,
Warren, Hunterdon, Somerset, Union, Morris, Middlesex, Mercer, Monmouth, Essex
and Ocean in New Jersey; (iii) Pike in Pennsylvania; and (iv) Fairfield and New
Haven in Connecticut.

5. Termination. Except for a right which has accrued to receive a payment on
account of the Award, this Agreement shall automatically terminate and be of no
further force and effect on the Payment Date.

6. Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Award other than to the extent provided in the Plan.

 

-4-



--------------------------------------------------------------------------------

7. Unfunded Obligation. The Plan will at all times be unfunded and, except as
set forth in Section 4(b) of this Agreement, no provision will at any time be
made with respect to segregating any assets of the Company or any of its
Affiliates for payment of any benefits under the Plan, including, without
limitation, those covered by this Agreement. Your right or that of your estate
to receive payments under this Agreement shall be an unsecured claim against the
general assets of the Company, including any rabbi trust established pursuant to
Section 4(b). Neither you nor your estate shall have any rights in or against
any specific assets of the Company other than the assets held by the rabbi trust
established pursuant to Section 4(b).

8. Tax Representations and Tax Withholding. You hereby acknowledge that you have
reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Award. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Affiliates or any of their respective
agents. If, in connection with the Award, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 8 of the Plan.

9. Right of Offset. You hereby agree that if the Company shall owe you any
amount that does not constitute “non-qualified deferred compensation” pursuant
to Section 409A of the IRC (the “Company-Owed Amount”) under this Agreement,
then the Company shall have the right to offset against the Company-Owed Amount,
to the maximum extent permitted by law, any amounts that you may owe to the
Company or its Affiliates of whatever nature.

10. The Committee. For purposes of this Agreement, the term “Committee” means
the Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.

11. Committee Discretion. The Committee has full discretion with respect to any
actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.

12. Amendment. The Committee reserves the right at any time and from time to
time to amend or revise the terms and conditions set forth in this Agreement,
except that the Committee may not make any such amendment or revision in a
manner unfavorable to you (other than if immaterial) without your consent. Any
amendment of this Agreement shall be in writing and signed by an authorized
member of the Committee or a person or persons designated by the Committee.

13. Award Subject to the Plan. The Award and all other amounts payable hereunder
are subject to the Plan.

14. Entire Agreement. Except for any employment agreement between you and the
Company or any of its Affiliates in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Award covered hereby and supersede all prior
understandings and agreements. In the event of a conflict among the documents
with respect to the terms and conditions of the Award covered hereby, the
documents will be accorded the following order of authority: the terms and
conditions of the Plan will have highest authority followed by the terms and
conditions of your employment agreement, if any, followed by the terms and
conditions of this Agreement.

 

-5-



--------------------------------------------------------------------------------

15. Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Company and its successors
and assigns.

16. Governing Law. This Agreement shall be deemed to be made under, and in all
respects be interpreted, construed and governed by and in accordance with, the
laws of the State of New York.

17. Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States
located in the Southern District and Eastern District of the State of New York
in respect of the interpretation and enforcement of the provisions of this
Agreement and the Plan, and hereby waive, and agree not to assert, as a defense
that you are not subject thereto or that the venue thereof may not be
appropriate. You agree that the mailing of process or other papers in connection
with any action or proceeding in any manner permitted by law shall be valid and
sufficient service.

18. Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same, any similar or any
dissimilar term or condition at the same or at any prior or subsequent time.

19. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.

20. Exclusion from Compensation Calculation. By acceptance of this Agreement,
you shall be considered in agreement that the Award shall be considered special
incentive compensation and will be exempt from inclusion as “wages” or “salary”
in pension, retirement, life insurance and other employee benefits arrangements
of the Company and its Affiliates, except as determined otherwise by the
Company. In addition, each of your beneficiaries shall be deemed to be in
agreement that the Award shall be exempt from inclusion in “wages” or “salary”
for purposes of calculating benefits of any life insurance coverage sponsored by
the Company or any of its Affiliates.

21. No Right to Continued Employment. Nothing contained in this Agreement or the
Plan shall be construed to confer on you any right to continue in the employ of
the Company or any Affiliate, or derogate from the right of the Company or any
Affiliate, as applicable, to retire, request the resignation of, or discharge
you, at any time, with or without cause.

22. Affiliates of the Company. Notwithstanding Section 2(a) of the Plan, for
purposes of Sections 2, 3, 4 (other than the definition of “Cause” set forth in
such Section), 9 and 14 of this Agreement, neither Madison Square Garden, Inc.
nor any of its subsidiaries shall be considered an “Affiliate” of the Company.

 

-6-



--------------------------------------------------------------------------------

23. Headings. The headings in this Agreement are for purposes of convenience
only and are not intended to define or limit the construction of the terms and
conditions of this Agreement.

24. Effective Date. Upon execution by you, this Agreement shall be effective
from and as of the Effective Date.

25. Signatures. Execution of this Agreement by the Company may be in the form of
an electronic or similar signature, and such signature shall be treated as an
original signature for all purposes.

 

CABLEVISION SYSTEMS CORPORATION

By:

      James L. Dolan   President and CEO

By your signature, you (i) acknowledge that a complete copy of the Plan and an
executed original of this Agreement have been made available to you and
(ii) agree to all of the terms and conditions set forth in the Plan and this
Agreement.

 

   Name:

 

-7-



--------------------------------------------------------------------------------

Annex 1

AMC Networks Inc. Performance Objectives

($ in thousands)

 

-8-